DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 21-23, 26, 32-36, and 41 are cancelled. Claims 19-20, 24-25, 27-31, 37-40 and 42-46 are presented for examination.  

Examiner’s Remark 
Double patenting rejection is withdrawn in light of terminal disclaimer filed on March 23rd 2022. Claims 19-20, 24-25, 27-31, 37-40 and 42-46 were previously allowed over the prior art

Allowable Subject Matter
Claims 19-20, 24-25, 27-31, 37-40 and 42-46 are allowed.
Following are the reasons for allowance: 
Cited prior art of Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003)or any prior art searched or made in record fails to teach the concept of claim 1 as a whole specifically including “obtaining credential information of a user of a client application executing on the client device at the server running the speech to text application; registering the user with the speech to text application executing on the server identifying a mobile device for the user to communicate on a first communication link with the speech to text application executing on the server; receiving, from the mobile device over the first communication link, data by the speech to text application on the server, wherein the data comprises an audio shortcut; processing the data by the speech to text application executing at the server; transmitting, over a second communication link to the client application executing on the client device, a result of the data processed by the speech to text application, wherein the result of the data comprises a shortcut command to be executed by the client application executing on the client device, wherein the shortcut command corresponds to the audio shortcut, wherein the data was received from the mobile device of the user on the first communication link, and wherein the first and second communication links contain at least one different resource locater”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674